Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to preliminary amendment filed 03/16/2021. Claims 1-160 are canceled. Claims 161-181 are added and currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 161-163 and 174-176 are rejected on the ground of nonstatutory obviousness-type double patenting as being as being anticipated by claims 13-14 of US Patent 10,849,688.
Instant Application 17/122,823
US Patent 10,849,688
Claim 161: An injection training system, the system comprising: a signal processing and display interface comprising one or more processors; and a display device in communication with the signal processing and display interface, the display device configured to visually display a three-dimensional likeness of an anatomical structure as a stereoscopic representation, wherein the display device is configured to display one or more layers of the anatomical structure being peeled back.


Claim 174: The injection training system of Claim 161, wherein the display device is configured to display the one or more layers of the anatomical structure being peeled back as a new layer is penetrated during a training injection.
Claim 13: An injection aid system, the system comprising: a physical anatomic training model configured to receive at least a portion of an injection tool, the anatomic training model configured to simulate a face; and a computing system having at least one processor and a memory device, the computing system configured to generate at least one of a virtual environment or an augmented environment including one or more layers of underlying anatomical structures of the face, the at least one of the virtual environment or the augmented environment being a stereoscopic representation; and a display device coupled to the computing system, the processor configured to cause the display device to visually display the at least one of the virtual environment or the augmented environment, wherein the display device is configured to overlay the underlying anatomical structures in the at least one of the virtual environment or the augmented environment on the physical anatomic training model to mimic changes in the anatomical structures during use of the injection tool.

Claim 14: The injection aid system of claim 13, wherein the processor is configured to cause the display device to display the one or more layers of the anatomical structures in the at least one of the virtual environment or the augmented environment being peeled back in response to a user instruction received at the computing system.
Claim 162: The injection training system of claim 161, wherein the anatomical structure is an injection site.
Claim 13:…a physical anatomic training model configured to receive at least a portion of an injection tool…
Claim 163: The injection training system of claim 161, wherein the three-dimensional likeness of the anatomical structure comprises a face.
Claim 13:…the anatomic training model configured to simulate a face…generate at least one of a virtual environment or an augmented environment including one or more layers of underlying anatomical structures of the face…
Claim 175: An injection training system, the system comprising: a signal processing and display interface comprising one or more processors; and a display device in communication with the signal processing and display interface, the display device configured to visually display a three-dimensional likeness of an anatomical structure as a stereoscopic representation, wherein the display device is configured to further display labels of one or more layers of the anatomical structure.  


Claim 13: An injection aid system, the system comprising: a physical anatomic training model configured to receive at least a portion of an injection tool, the anatomic training model configured to simulate a face; and a computing system having at least one processor and a memory device, the computing system configured to generate at least one of a virtual environment or an augmented environment including one or more layers of underlying anatomical structures of the face, the at least one of the virtual environment or the augmented environment being a stereoscopic representation; and a display device coupled to the computing system, the processor configured to cause the display device to visually display the at least one of the virtual environment or the augmented environment, wherein the display device is configured to overlay the underlying anatomical structures in the at least one of the virtual environment or the augmented environment on the physical anatomic training model to mimic changes in the anatomical structures during use of the injection tool.

Claim 15:… wherein the display device is further configured to project an injection information, wherein the injection information is superimposed on a field of view of a user…
Claim 176: The injection training system of Claim 175, wherein the anatomical structure is an injection site.  
Claim 13:…a physical anatomic training model configured to receive at least a portion of an injection tool…


Claims 164-173 and 177-181 are rejected on the ground of nonstatutory obviousness-type double patenting as being as being obvious over claims 13-14 of US Patent 10,849,688 in view of THALER et al. (US 20120282583 A1) (THALER) and Barry (US 20060085068 A1).
Claims 13-14 of US Patent 10,849,688 appears to be silent on the features of claims 164-173 and 177-181 of the instant application. However, these features are commonly found in the simulation/virtual environment field, as evidenced by THALER which teaches or least suggests retrieve one or more models of physiological information from a database (¶ 15: Model generation unit 110 may include components or modules for generating a digital model and its graphical representation, e.g., a 3D anatomical model of an anatomical structure, such as a pelvic cavity or any other anatomical structure, organ or area of interest related to a body of a subject), three-dimensional information indicating location(s) of certain anatomical or physiological features of the anatomical structure (¶ 37: the models are displayed such that the respective or relevant locations and orientations of the 3D models are according to the locations and orientations of the physical medical tool and mannequin), a plurality of different views comprising rotated, zoomed in, zoomed out, cross-sectional, or time-lapsed views (¶ 40: a 3D model of a medical tool may be moved, rotated or made to change its shape based on a location, position or orientation of a related physical tool…), likeness of the anatomical structure includes muscles (¶ anatomical structure comprises arteries, veins, nerves, and skeletal portions that are to be avoided or accommodated during an injection (¶ 31: damages may be a perforation of the bladder, nerve injury, rectal bowel, bleeding as a result of blood vessel perforation; ¶ 34; ¶ 49: a specific anatomical area, region or organ may be marked as "forbidden" and a presence of a medical tool, element or user's hand or finger in such area, region may be flagged), the one or more layers of the anatomical structures are labeled (¶ 46: at any point during the simulated procedure controller 131 may provide directions to a user, e.g., "direct cannula left", "move finger upwards", "move guide forward 3 centimeters" etc. ; ¶ 49), map three-dimensional position information of the three-dimensional position sensor to the three-dimensional likeness of the anatomical structure on the display device (¶ 26: Any system that provides or enables elements such as dynamic and/or real-time measurements of position (e.g., X, Y and Z Cartesian coordinates) and/or orientation (e.g., azimuth, elevation and roll) may be used…Using tracking information provided by a tracking system and a location, position, orientation or other spatial parameters of a dummy or doll (e.g., mannequin 170), digital models of one or more of a tool, finger or element and a digital model of the dummy or doll may be manipulated (and displayed), in real-time, such that the digital models adequately and closely represent one or more of the tool, finger, element and doll; ¶ 45: the exact location, position or layout of the mesh may be determined and may be presented by a corresponding 3D model of the mesh).
the anatomical structures are displayed with different colors, different textures, or both (¶ 44: generating a plurality of color coded regions for demonstrating an aspect of surgical procedure on the simulated spine structure; and outputting said three-dimensional simulated spine structure and color coded regions to a display). Hence, when faced with the issue of providing a physical model of an anatomical structure and a medical tool along with enabling manipulation of a digital simulation of the 3D digital models of the anatomical structure and medical tool, one of ordinary skill in the art before the effective filing data of the invention would have incorporated the known color coded regions feature of Barry within the teachings of THALER in order to predictably improve and ease the ability to electronically annotate graphical elements (e.g., images, video, etc).
In view of the above, it would have been obvious to one of ordinary skill in the art, when faced with the issue of providing an injection training system, one would have looked to incorporate within the teachings of claims 13-14 of US Patent 10,849,688, the known techniques generally used in the simulation/virtual environment field as taught by THALER in view of Barry, in order to predictably allow coloring and contrast of display characteristics of the injection training system and provide relevant anatomical information during performance of a training procedure and in turn further assist the user.
Claim Objections
Claims 170-171 are objected to because of the following informality:  In claims 170-171, “…the anatomical structures” should read “…the anatomical structure.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 161-167 and 172-174 are rejected under 35 U.S.C. 103 as being unpatentable over Lampotang et al. (US 20120280988 A1) (Lampotang).
Re claims 161 and 174:
	[Claims 161 and 174]  Lampotang teaches or at least suggests an injection training system (figure 2 and associated text; ¶¶ 8, 12), the system comprising: a signal processing and display interface comprising one or more processors; and a display device in communication with the signal processing and display interface, the display device configured to visually display a three-dimensional likeness of an anatomical structure as a stereoscopic representation (¶ 3: Physical  
	Lampotang appears to be silent on wherein the display device is configured to display one or more layers of the anatomical structure being peeled back, wherein the display device is configured to display the one or more layers of the anatomical structure being peeled back as a new layer is penetrated during a training injection. However, the fact that Lampotang discloses (¶ 71) users can view, from their perspective, internal structures that would otherwise be hidden (reasonably interpreted as Applicant’s “one or more layers of the anatomical structure in the virtual environment being peeled back”) (for example, skeletal and other anatomy in a medical simulation) and further discloses that (¶ 96) other examples of areas where the mixed reality system of the invention can be applied to medical applications include, but are not limited to, cricothyrotomy and regional anesthesia. For cricothyrotomy, a trachea is located through a patient's neck in order to cut a hole in the trachea (This reasonably implies cutting and separating the skin to get at the trachea. As such, this is reasonably 
Re claim 162:
	[Claim 162]  Lampotang teaches or at least suggests the injection training system of Claim 161, wherein the anatomical structure is an injection site (¶ 96: needle tip in combination with a stimulating electrical current is used to locate a nerve so that anesthetics can be injected near the nerve to numb the region that the nerve innervates, thus producing regional anesthesia).
Re claim 163:
	[Claim 163]  Lampotang teaches or at least suggests the injection training system of Claim 161, wherein the three-dimensional likeness of the anatomical structure comprises a face (Figures 2, 6 and 7).
Re claims 164-165:
the injection training system of Claim 161, wherein the signal processing and display interface is configured to retrieve one or more models of physiological information from a database (¶ 16: A trainer for central venous access can include a 3D virtual model created using a medical scan of a patient. A library of patient anatomies is provided to reflect anatomical variability for different ages, genders, ethnicities and body types), wherein the one or more models include three-dimensional information indicating location(s) of certain anatomical or physiological features of the anatomical structure (¶ 12: part or all of a 3D virtual model is registered invisibly and/or internally to a physical model; ¶ 43: mixed reality system can provide the viewing of multiple virtual versions of internal features associated with the physical object. The multiple virtual versions that are mapped (or registered) to the physical object allow for training and education of many complex concepts; ¶ 57; ¶;  78: instrument 202 is tracked so that a person viewing the display 203 or a software or scoring algorithm can determine whether the instrument 202 is navigated to the correct location within the physical model 201 in order to carry out the procedure being simulated. The instrument 202 may also be represented as a virtual instrument 222 on the display 203; ¶ 83: same physical model can be used for repeated simulations by using a virtual model incorporating random selection of anatomy sizes/positions based on a population sample with standard deviations; ¶ 99: registration between physical objects and virtual objects can be accomplished within millimeter (or less) accuracy. The fine registration can allow for immediate (or nearly immediate) feedback on actions taken with the physical objects based on the determined location of the virtual elements).
Re claims 166-167:
	[Claims 166-167]  Lampotang teaches or at least suggests the injection training system of Claim 161, wherein the three-dimensional likeness of the anatomical structure on the display device is configured to be displayed with a plurality of different views, wherein the plurality of different views comprise rotated, zoomed in, zoomed out, cross-sectional, or time-lapsed views (¶ 72: motions can be provided separately on two portions of a same screen of a display device, on different display devices, or at different times on a same display device; ¶ 105: a camera is placed on the back of the display (the side of the display facing the patient). The video feed from that camera can be displayed on the display, and the path of the tracked portion of a device is overlaid over the video feed. As the display, and hence the camera at its back, is moved around, the image on the display focuses accordingly…by moving the display closer to the patient, the image of the patient or part of the patient gets larger (as in a zoom function), and by moving the display farther away from the patient, the image of the patient or part of the patient gets smaller, but more area of the patient can be seen in the display).
Re claims 172-173:
	[Claims 172-173]  Lampotang teaches or at least suggests the injection training system of Claim 161, further comprising an injection tool, the injection tool comprising a three-dimensional position sensor, the three-dimensional position sensor in communication with the signal processing and display interface, wherein the signal processing and display interface is configured to map three-dimensional position information of the three- dimensional position sensor to the three-dimensional likeness of the anatomical structure on the display device (¶ 12: The user or operator can interact with the physical model via at least one of different methods, such as palpation, tactile feedback, and a physical tool or implement that may be tracked in a 3D space; ¶ 55: a non-line-of-sight sensor, such as a Flock of Birds magnetic sensor embedded into the needle at the needle tip can be used to track the needle tip position; ¶ 91: FIG. 3 shows a syringe instrument according to one embodiment of the invention. As shown in FIG. 3, the syringe 300 can include an electromagnetic tracking sensor 40 at the tip of the needle 301. The sensor's wire 41 extends through the needle 301 and exits through an aperture in the plunger 302 to connect to a tracking device receiving the output signal of the sensor 40).
Claims 168-169 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lampotang, as applied to claim 161 in view of THALER.
Re claims 168-169:
	[Claims 168-169]  Lampotang appears to be silent on but THALER, which relates to simulating an image-guided procedure and presenting medical image data (¶ 5), teaches or at least suggests wherein the three-dimensional likeness of the anatomical structure includes muscles (¶ 34: a simulated, 3D digital model may include any portion, organ or anatomical structure or system, e.g., bones, blood vessels, muscles), wherein the three-dimensional likeness of the anatomical structure comprises arteries, veins, nerves, and skeletal portions that are to be avoided or accommodated during an injection (¶ 31: damages may be a perforation of the bladder, nerve injury, rectal bowel, bleeding as a result of blood vessel perforation; ¶ 34; ¶ 49: a specific anatomical area, region or organ may be marked as "forbidden" and a .
Claims 175-181 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lampotang in view of Samosky et al. (US 20130323700 A1) (Samosky). Claims 170-171, as applied to claim 161 are also rejected under this heading for concision.
Re claims 170-171:
	[Claims 170-171]  Lampotang appears to be silent on but Samosky, which relates to medical training and systems and methods for medical training purposes (¶ 2), teaches or at least suggests wherein the one or more layers of the anatomical structures are labeled (¶ 59; FIG. 7, ¶ 66:  a simulated ultrasound image in the interface, as well as information indicating the distance from the needle to the nerve (17 mm in the example screenshot shown), ([Claim 171]) wherein different layers of the one or more layers of the anatomical structures are displayed with different colors, different textures, or both (¶ 66:  instructor interface can provide indicators identifying the anatomical feature (e.g., tissue type or structure, etc.) at the current needle tip location (the color-coded indicators to the left in FIG. 8)…other indicators can display the volume of fluid that has been injected into each tissue type (shown in FIG. 8 via the gray indicators). The interface also indicates whether or not the plunger of the 
Re claims 175 and 177:
	[Claims 175 and 177]  Lampotang teaches or at least suggests an injection training system, the system comprising: a signal processing and display interface comprising one or more processors; and a display device in communication with the signal processing and display interface, the display device configured to visually display a three-dimensional likeness of an anatomical structure as a stereoscopic representation (¶ 3: Physical simulations or objects provide a real tactile and haptic feedback for a human operator and a 3-dimensional (3D) interaction perspective suited for learning psycho-motor and spatial skills; ¶ 8: the simulation model is instantiated via a display such as a computer, PDA or cell phone screen; or a stereoscopic, 3D, holographic or panoramic display; ¶ 15:   
	Lampotang appears to be silent on but Samosky, which relates to medical training and systems and methods for medical training purposes (¶ 2), teaches or at least suggests wherein the display device is configured to further display labels of one or more layers of the anatomical structure, ([Claim 177]) wherein different layers of the one or more layers of the anatomical structures are displayed with different colors, different textures, or both (¶ 59; FIG. 7, ¶ 66:  a simulated ultrasound image in the interface, as well as information indicating the distance from the needle to the nerve (17 mm in the example screenshot shown)). It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the injection aid display device, as taught by Lampotang, to be configured to project an injection information superimposed on a field of view of a user, as taught by Samosky, since doing so facilitates Simulation- based training (SBT) which allows a positive impact on safety and operational costs in high-risk medical procedures. Doing so additionally provides the benefits of safe rehearsal of procedures without risk exposure to patients, the ability to provide standardized training and objective assessment, and the ultimate positive effect on patient safety, efficacy of care and reduction of risk exposure. 
Re claim 176:
	[Claim 176]  Lampotang as modified by Samosky teaches or at least suggests the injection training system of Claim 175, wherein the anatomical structure is an injection site (Lampotang: ¶ 96: needle tip in combination with a stimulating electrical current is used to locate a nerve so that anesthetics can be injected near the nerve to numb the region that the nerve innervates, thus producing regional anesthesia).
Re claims 178-179:
	[Claims 178-179]  Lampotang as modified by Samosky teaches or at least suggests the injection training system of Claim 175, wherein the signal processing and display interface is configured to retrieve one or more models of physiological information from a database (Lampotang: ¶ 16: A trainer for central venous access can include a 3D virtual model created using a medical scan of a patient. A library of patient anatomies is provided to reflect anatomical variability for different ages, genders, ethnicities and body types), wherein the one or more models include three-dimensional information indicating location(s) of certain anatomical or physiological features of the anatomical structure (Lampotang: ¶ 12: part or all of a 3D virtual model is registered invisibly and/or internally to a physical model; ¶ 43: mixed reality system can provide the viewing of multiple virtual versions of internal features associated with the physical object. The multiple virtual versions that are mapped (or registered) to the physical object allow for training and education of many complex concepts; ¶ 57; ¶;  78: instrument 202 is tracked so that a person viewing the 
Re claims 180-181:
	[Claims 180-181]  Lampotang as modified by Samosky teaches or at least suggests the injection training system of Claim 175, wherein the three-dimensional likeness of the anatomical structure on the display device is configured to be displayed with a plurality of different views, wherein the plurality of different views comprise rotated, zoomed in, zoomed out, cross-sectional, or time-lapsed views (Lampotang: ¶ 72: motions can be provided separately on two portions of a same screen of a display device, on different display devices, or at different times on a same display device; ¶ 105: a camera is placed on the back of the display (the side of the display facing the patient). The video feed from that camera can be displayed on the display, and the path of the tracked portion of a device is overlaid over the video feed. As the display, and hence the camera at its back, is moved around, the image on the display focuses accordingly…by moving the display closer to the 
Conclusion                                                                                                                             
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715